Citation Nr: 0420442
Decision Date: 07/27/04	Archive Date: 10/04/04

Citation Nr: 0420443	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  00-02 310	)	DATE JUL 27 2004
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1151 (West 2002) for the cause 
of the veteran's death, claimed to have resulted from VA 
medical treatment.


REPRESENTATION

Appellant represented by:	Richard Paul Cohen, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
November 1945.  He died in December 1998.  The appellant 
(claimant) is his widow.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a February 1999 rating 
decision of the Huntington, West Virginia, Regional Office 
(RO).  In an August 2003 decision, the Board denied the issue 
on appeal.  


ORDER TO VACATE

Subsequent to the Board's August 2003 decision, the 
appellant's attorney filed a motion for vacate, based, in 
part, on the argument that the RO failed to comply with the 
instructions set forth in a September 2001 remand.  The 
motion was granted in June 2004.  

An appellate decision may be vacated by the Board at any time 
on the request of the appellant or representative, or on the 
Board's own motion, when there has been a denial of due 
process.  See 38 C.F.R. § 20.904 (2003).  Here, the Board 
erred in relying on a VA opinion, which was not prepared in 
accordance with the requirements of a prior remand.  Stegall 
v. West, 11 Vet. App. 268 (1998).  A separate decision will 
be entered addressing the issue on appeal.  




ORDER

The Board's August 6, 2003, decision is vacated.  



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2





Citation Nr: 0319229	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  00-02 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1151 (West 2002) for the cause 
of the veteran's death, claimed to have resulted from VA 
medical treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
November 1945.  He died in December 1998.  The appellant is 
his widow.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a February 1999 rating 
decision of the Huntington, West Virginia, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In 
September 2001, the Board remanded the matter for additional 
development.  The issue has been returned to the Board for 
further appellate consideration. 


FINDING OF FACT

The veteran's death was not caused by VA medical treatment.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits under 38 
U.S.C.A. § 1151 for the cause of the veteran's death have not 
been met.  38 U.S.C.A. § 1151, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326 (2002). 



REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a change in the law during the pendency of the 
appellant's claim.  Under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002), the obligations of VA with respect to the 
duties to assist and notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA are 
defined.  The primary implementing regulations are published 
at 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  These statutory and 
regulatory changes are liberalizing and are applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991).  

The Board notes that the RO has considered this claim under 
the new law.  In a September 2002 letter the RO notified the 
appellant of the provisions of the new law.  In addition, the 
statement and supplemental statements of the case, the 
September 2002 letter, as well as various other development 
letters, provided notice to the appellant of what evidence 
was necessary to substantiate her claim, what evidence the RO 
would obtain, and what the appellant was required to do to 
assist in substantiating her claim.  Further, the RO has 
obtained medical opinions, has notified the appellant of the 
evidence obtained and considered in her claim, and revealed 
why the evidence was insufficient to grant the benefit sought 
on appeal.  

Thus, the record indicates that the appellant was provided 
with notice of what VA has done with regard to her claim, 
notice of what she could do to help her claim, and notice of 
the reasons for the decision made.  Because no additional 
evidence has been identified by the appellant as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the appellant 
what evidence would be secured by VA and what evidence would 
be secured by the appellant is harmless.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



I.  Factual Background

In December 1998, the veteran died as a result of sepsis, 
which was due to or a consequence of neutropenia, which was 
due to or a consequence of myelodysplasia.  The appellant 
contends that the veteran's cause of death was the result of 
inappropriate administration of Methotrexate, a drug to which 
the veteran was allergic.  

The pertinent medical evidence of record indicates that the 
veteran underwent a bone marrow study in May 1993.  At that 
time, his clinical history was notable for leukocytopenia, 
anemia, and vasculitis.  Following the study the pathological 
diagnosis was that the veteran had a moderately hypercellular 
bone marrow with myeloid hyperplasia.  Pathology slides were 
shared with another VA medical center which concurred in the 
diagnosis.  The second center, however, offered differential 
diagnoses of myelodysplasia, other toxic injury, or partially 
treated megaloblastic anemia.

February 1995 VA outpatient treatment records note that the 
veteran presented with vasculitis syndrome, and that he was 
started on Methotrexate in order to wean off of Prednisone.  
Records from February 1995 also note a three-year history of 
giant cell arteritis.

A June 1995 VA outpatient record reported that the veteran 
developed an ulceration secondary to the drug Methotrexate.  
An "Untoward Drug Reaction Report" indicated that the 
veteran developed ulcers in his mouth while he was being 
treated with Methotrexate in June 1995.  It was suggested 
that the Methotrexate be stopped until the ulcers healed, and 
then to resume the therapy.

A February 1996 chart extract included a diagnosis of 
myeloproliferative disease, secondary to Methotrexate.  Bone 
marrow studies that month diagnosed a hypercellular bone 
marrow with increased numbers of blasts, consistent with a 
drug effect or myelodysplasia.

On VA general medical examination in June 1996, the examiner 
diagnosed myeloproliferative disease secondary to 
Methotrexate, chronic lymphocytic leukemia and 
myelodysplasia.

By October 1, 1996, the veteran was noted to be allergic to 
Methotrexate.  

In an October 1996 letter, a VA physician reported that 
Methotrexate use rarely could be associated with 
myelodysplasia and would only occur after many years of 
exposure to the drug.

Pursuant to the RO's request for a medical opinion, in 
November 1996, another VA physician noted, in a hand written 
report, that the veteran had been under treatment for a 
vasculitis syndrome since 1992.  The physician indicated that 
the veteran was initially treated with steroids and 
subsequently with Methotrexate.  Several bone marrow exams at 
that time showed anemia and leukopenia which suggested 
myelodysplasia.  However, in 1996, bone marrow exams showed a 
myeloproliferative disorder with a clinical impression of 
chronic myelonumocytic leukemia as a form of a 
myeloproliferative disorder.  The examiner indicated that 
Methotrexate had bone marrow myelodepressive effects which 
were expected and monitored, but rarely produced permanent 
myelodysplastic effects.  It was remarked that when the 
Methotrexate was stopped, the veteran's blood counts 
improved.  The more permanent bone marrow damage 
(myelodysplasia) occurred usually after a long exposure to 
the drug, typically years.  As such, the examiner concluded 
that it was likely that the Methotrexate contributed to the 
temporary effects on the veteran's red blood cell production, 
but was unlikely to have caused his underlying hematological 
disorder.  The examiner did note that he was not able to tell 
how long the veteran had received the Methotrexate.

In a January 1997 VA hospital report, the attending 
physician, Dr. Nahid Nikfar, noted that the veteran had 
"chronic myelocytic leukemia."  The impression was that 
this was "probably related to Methotrexate" which he was on 
for his giant arteritis.

In April 1997, the veteran was noted by a VA examiner to have 
chronic myelocytic leukemia probably due to Methotrexate.  By 
September 1997, VA medical records indicate that the veteran 
was converting to acute leukemia.

In a June 2001 statement, the veteran's primary care 
physician, Dr. Nahid Nikfar,  stated the following:

After reviewing oncology progress notes 
dated 9/14/95, 2/6/96 and hospital 
summaries dated 12/30/96 and 1/14/97, 
this patient [veteran] apparently 
developed myelodysplasia secondary to 
Methotrexate and the cause of death was 
due to sepsis and neutropenia which is 
related to myelodysplasia.  

An undated opinion from Emmanuel Dessypris, M.D., Chief of 
Hematology/Oncology at a VA medical facility, states the 
following:  

As mentioned in the records, [the 
veteran] was started on (M)ethotrexate in 
January 1995, for vasculitis.  A bone 
marrow examination in 7/95 was diagnostic 
of a myelodysplastic syndrome.  The 
interval between initiation of treatment 
with (M)ethotrexate and diagnosis of 
myelodysplasia is too short to allow any 
reasonable incrimination of the drug as 
the cause of MDS [myelodysplastic 
syndrome].  It is my suspicion that the 
[veteran] had already an abnormal marrow 
at the time [Methotrexate] was initiated, 
however, I cannot document it since I do 
not have access to blood counts preceding 
the treatment with (M)ethotrexate.  
Methotrexate has been reported to result 
in marrow dysplasias after very long 
treatment and it is much less 
leukemogenic than other chemotherapeutic 
drugs.  

A February 2003 medical opinion also rendered by Dr. 
Dessypris states as follows:

I reviewed the administrative file of 
this patient [the veteran] in 1/2000 and 
my opinion was that most likely MDS 
[myelodysplastic syndrome] in a 
subclinical form preceded the treatment 
with (M)ethotrexate and that the latter 
could not be incriminated as the cause 
for MDS.  

Reviewing the patient's whole medical 
records further supports my opinion.  
[The veteran] has had blood counts with a 
variety of abnormalities suspicious of 
MDS as early as 1992.  More specifically, 
anemia, persistent macrocytosis and 
persistent monocytosis as well as 
intermittent thrombocytopenia were 
present as early as 1992.  I could not 
find the report of bone marrow 
examination in 2/11/92, however, it is 
typical for MDS to be present for a long 
time before a definite diagnosis can be 
made.  It would not be surprising if the 
marrow at that time was not diagnostic.  
In essence, the diagnosis of MDS in 
7/1995 was made because his hematologic 
condition progressed to a clinically more 
obvious form of MDS, (refractory anemia, 
erythroblastic).  With this info[rmation] 
I feel that the treatment with 
Methotrexate simply coincided with the 
diagnosis of MDS, and no cause and effect 
can be established.  

II. Analysis

Under the law in effect at the time of the filing of the 
appellant's claim, entitlement to benefits under 38 U.S.C.A. 
§ 1151 may be established for the death of a veteran when it 
is shown that death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran in a 
VA facility, and the proximate cause of death was: (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable.  

The Board notes that there are numerous opinions which have 
linked myelodysplastic syndrome to treatment with 
Methotrexate, none of which have indicated that there was any 
fault on VA's part, and most of which provide no explanation 
or basis for this finding.  The Board notes that a June 2001 
opinion by the veteran's primary care physician, Dr. Nikfar, 
indicated that he reviewed various medical records and based 
on that review, determined that the veteran "apparently 
developed myelodysplasia secondary to Methotrexate."  Again, 
fault or negligence was not implicated.  

Irrespective of that, the Board finds that the preponderance 
of the evidence indicates that treatment with Methotrexate 
had no bearing on the veteran's death.  The Board notes the 
numerous opinions which indicated that it was unlikely that 
the veteran's use of Methotrexate caused his underlying 
hematological disorder.  It is noted that a November 1996 
report, in offering an opinion that there was no causal 
relation, indicated that the physician reviewed the veteran's 
pertinent history and conceded that Methotrexate has bone 
marrow myelodepressive effects.  The physician noted, 
however, that in this case when Methotrexate was stopped, the 
veteran's blood counts improved.  In addition, more permanent 
bone marrow damage typically occurred after exposure to the 
drug for a very long period of time.  Further, an opinion by 
an oncologist confirmed the above-mentioned opinion and 
determined that there simply was no causal effect between 
Methotrexate and the veteran's hematological disorder.  

Based on a careful review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim of entitlement to compensation pursuant 
to 38 U.S.C.A. § 1151.  In this regard, while various 
notations and opinions within VA treatment records are 
supportive of the appellant's assertions, the Board finds the 
VA opinion offered in November 1996, as well as the opinions 
rendered by Dr. Dessypris to be more probative.  In this 
regard, the Board points out that factors to be considered in 
assessing medical evidence include the physician's access to 
the claims folder, and the thoroughness and detail of the 
opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  
In addition, the failure of Dr. Nikfar to provide a basis for 
their opinion weighs against his opinion.  Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998).

The VA treatment records indicating an etiological 
relationship do not include any supporting information 
offered by the physicians making the statements.  The Board 
notes that a June 2001 opinion by Dr. Nikfar states that a 
review of the medical record was conducted.  However, the 
opinion as to the etiological relationship between the drug 
and the veteran's disorder did not include a clear 
explanation for the finding.  Further, the opinion was rather 
equivocal (the veteran "apparently developed myelodysplasia 
secondary to Methotrexate . . .").  By contrast, the 
opinions which indicate that there is no etiological 
relationship include a complete discussion of the veteran's 
pertinent history, comment on the known side-effects of 
Methotrexate, and discuss how those side effects were not 
likely pertinent.  It is well to also note that a chief of 
oncology found, after reviewing all the evidence of record, 
that treatment with Methotrexate merely coincided with the 
diagnosis of myelodysplastic syndrome, and that 
myelodysplastic syndrome most likely preceded the 
Methotrexate treatment.  In light of the thoroughness of this 
review, and the examiner's expertise in oncology, the Board 
finds his opinion more probative.  Thus, the Board finds that 
the claim must be denied.  

In reaching the decision to deny the appellant's claim, the 
Board considered the doctrine of reasonable doubt; however, 
as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement DIC benefits under 38 U.S.C.A. § 1151 for the 
cause of the veteran's death is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

